DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Status of Claims
Examiner acknowledges the reply filed 11/03/2021. Claims 24-28, 30-34 and 36 were amended. No claims were newly added. Claims 37-40 are canceled.

Claim Objections
Claims 25 and 26 are objected to because of the following informalities: 
Claim 25 recites “wherein the resilient barrier is configured to achieve the a distended state in response to an applied vacuum from the vacuum source…” (emphasis added); the underlined portion of this recitation contains a typographical error which requires appropriate correction. 
Regarding claim 36, the limitation “wherein the barrier is in in the distended position, the deformed barrier substantially mates with the rearwall surface of the vacuum side in facial engagement in the distended state” contains one or more grammatical or typographical errors which require appropriate correction. The claim has been interpreted to mean “wherein when the barrier is in the distended position, the deformed barrier substantially mates with the rearwall surface of the vacuum side in facial engagement in the distended state.”

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 28, 33 and all claims depending therefrom, is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 28, the limitation “the contamination barrier has a generally convex shape at least in part against a convex barrier side” is unclear because it is not known what is meant by “against”. As best understood, the limitation means that the contamination barrier has a generally convex shape that comprises a convex barrier side.
Regarding claim 33, the limitation “wherein the contamination barrier has a plurality of generally concentric undulations designed to provide bending moments for the contamination barrier tending to return the contamination barrier from the distended state to the initial state” is unclear because it is not known what is meant by “tending to return the contamination barrier from the distended state to the initial state.” It is not clear whether this limitation is structural or functional in nature.
Regarding claim 34, the limitation “the bias presses the resilient barrier against the internal sidewall for an initial preload condition of the resilient barrier” is unclear “for an initial preload condition of the resilient barrier.” It is unclear whether the contamination barrier pressing against the internal sidewall represents an initial preload condition.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claims 24 and 25 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Britto et al (U.S. Pat. 6,749,582 B2, hereinafter “Britto”).
Regarding claim 24, Britto discloses a breastpump assembly, comprising: 
a breastshield 16 (Fig. 2); 
a conduit structure, e.g., 380 (Fig. 1) adapted to convey pressure and liquid; 
a collection container (e.g., 524, illustrated in Fig. 16 but shown throughout the drawings) communicating with the conduit structure; 
a housing 4 (Fig. 2); 
a vacuum source (such as a pumping subassembly 750 which creates vacuum using a pumping lever 216; see Fig. 2) communicating with the housing; and 
a resilient barrier 448 (Fig. 2) made of a material providing a spring-like function (such as thermoplastic elastomer; see col. 12, line 63) assembled in a pre-loaded initial state (shown in Fig. 12) between a breastshield side and a vacuum source side of the 
in the pre-loaded initial state the resilient barrier has a compressed configuration with a center portion (i.e., the flat portion of the diaphragm which engages with plunger extension 440; see Fig. 12, Annotation 1, below) aligned with an intermediate portion of the resilient barrier thereby providing a residual force for the resilient barrier (see Fig. 12, Annotation 2, below illustrating the location of a flat intermediate portion between the center portion and the edge 456 of the diaphragm), wherein the intermediate portion comprises a flat surface (shown in Fig. 12, Annotation 2, below) and substantially surrounds the center portion,
wherein the resilient barrier is configured to achieve a distended state (occurring when the user applies a load to plate 436 to deflect the resilient barrier 448 downward; see also col. 12, lines 38-43), 
wherein a plane of the center portion and the intermediate portion are substantially parallel to each other and the center portion and intermediate portion are joined via a sidewall, a plane of the sidewall being angular to the center portion and the intermediate portion (i.e., the sidewall forms the curved undulation between the center portion with the intermediate portion; see Fig. 12, Annotation 2, below), and in response to an applied vacuum from the vacuum source and when the applied vacuum is released, the resilient barrier is configured to achieve the pre-loaded initial state (see col. 12, lines 43-45).


    PNG
    media_image1.png
    449
    583
    media_image1.png
    Greyscale

Britto et al (U.S. Pat. 6,749,582 B2), Fig. 12, Annotation 1 (the outlined area of interest is shown in detail in Annotation 2 and Annotation 3).


    PNG
    media_image2.png
    824
    971
    media_image2.png
    Greyscale

Britto et al (U.S. Pat. 6,749,582 B2), Fig. 12, Annotation 2 

Regarding claim 25, Britto discloses a breastpump assembly, comprising:
a breastshield 16 (Fig. 2); 
a vacuum source (such as a pumping subassembly 750 which creates vacuum using a pumping lever 216; see Fig. 2) communicating with the breastshield via a vacuum line 12 (Fig. 1);
a housing 4 (Fig. 2) having a front side (closer to the breastshield 16) and a back side (opposite the breastshield 16), the housing being adjacent to the breastshield; 
and a resilient barrier 448 (Fig. 2) made of a material providing a spring-like function (such as thermoplastic elastomer; see col. 12, line 63) assembled in an initial pre-loaded state (shown in Fig. 12) between the front side and the back side of the housing, wherein a height of the resilient barrier taken along a central axis from a rim of the resilient barrier to a front surface of a convex side of the resilient barrier in the pre-loaded initial state is less than the height of the resilient barrier in a free distended state,
the pre-loaded initial state providing a residual force for the resilient barrier wherein the resilient barrier is configured to achieve the distended state in response to an applied vacuum from the vacuum source (occurring when the user applies a load to plate 436 to deflect the resilient barrier 448 downward; see also col. 12, lines 38-43), and is configured to achieve the initial pre-loaded state upon release of the applied vacuum (i.e., the resilient barrier is returned to its original position when no load is applied; see col. 12, lines 43-45),
wherein in the distended state, a plane of the center portion and a plane of an intermediate portion (illustrated in Fig. 12, Annotation 3, below) are substantially parallel 


    PNG
    media_image3.png
    661
    818
    media_image3.png
    Greyscale

Britto et al (U.S. Pat. 6,749,582 B2), Fig. 12, Annotation 3 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 26-29 and 33-36 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Britto et al (U.S. Pat. 6,749,582 B2, hereinafter “Britto”).
Regarding claim 26, Britto discloses a breastpump assembly, comprising: 
a contamination barrier 448 (Fig. 12) located in a pressure line between a pressure generating pump (such as a pumping subassembly 750 which creates vacuum using a pumping lever 216; see Fig. 2) and a breastshield 16 (Fig. 2); 
a housing having a breastshield side and a pressure side (i.e., Fig. 2 shows the barrier located between the breastshield side where breastshield 16 is located, and the vacuum source side where vacuum source 750 is located); and 
the contamination barrier 448 separates and isolates the breastshield side from the pressure side, the contamination barrier assembled within the housing in an initial pre-loaded state between the breastshield side and the pressure side, wherein the 
wherein the resilient barrier is configured to achieve a distended state (occurring when the user applies a load to plate 436 to deflect the resilient barrier 448 downward; see also col. 12, lines 38-43), such that the plane of the center portion and plane of the intermediate portion are substantially parallel to each other and are joined via a sidewall having a plane angular to the center portion and the intermediate portion (it is understood that the planes of the intermediate portion and center portion can be “parallel” even if they are not co-planar; the sidewall is illustrated in Fig. 12, Annotation 2, above, located between the intermediate portion and center portion).
However, Britto does not appear to explicitly disclose that that the contamination barrier has a pre-set bias in a direction toward the breastshield side of the housing in the absence of a pressure applied by the pressure generating pump.
However, Britto shows an embodiment of Figs. 14-16 in which the contamination barrier, and the pumping assembly to which the contamination barrier is attached, is angled relative to the longitudinal axis of the housing. In this configuration, both the contamination barrier and the pumping subassembly would face angularly toward the 
A skilled artisan would have found it obvious at the time of the invention to modify the embodiments of Britto disclosed generically in Fig. 1 and specifically in Fig. 12 so that the contamination barrier and pumping assembly face angularly toward the breastshield side of the housing, to result in the contamination barrier having a pre-set bias in a direction toward the breastshield side of the housing in the absence of a pressure applied by the pressure generating pump, for the purpose of aligning the barrier with the breastshield in order to result in more efficient vacuum being delivered through the suction conduit (as illustrated in Fig. 16, for example); further Britto discloses that the use can adjust the angle of the pumping assembly to achieve a comfortable angle at which to grip the lever of the pump assembly (see Britto at col. 12, lines 46-56); thus, it would have been obvious to adjust the angle of the contamination barrier in a corresponding manner with a reasonable expectation of success in achieving a patient comfort with optimal vacuum force.
Regarding claim 27, Britto discloses the contamination barrier being configured to achieve the distended state (see claim 26, above) which occurs in response to an applied pressure from the pressure generating pump, and the contamination barrier returns toward the initial state upon release of the applied pressure (see col. 12, lines 43-45).
Regarding claims 28-29, Britto discloses that the contamination barrier has a generally convex shape at least in part against by a convex barrier side (see Fig. 12, 


    PNG
    media_image4.png
    422
    650
    media_image4.png
    Greyscale

Britto et al (U.S. Pat. 6,749,582 B2), Fig. 12, Annotation 4

Regarding claim 33, Britto discloses that the contamination barrier has a plurality of generally concentric undulations (as shown in Fig. 12 where the center and intermediate portions are located) configured to provide bending moments for the 
Regarding claim 34 and 35, Britto discloses a breastpump assembly comprising: 
a breastshield 16 (Fig. 2) configured to receive a woman's breast and nipple; 
a container (e.g., 524, illustrated in Fig. 16 but shown throughout the drawings) for expressed milk coupled to the breastshield;
a source of vacuum (such as a pumping subassembly 750 which creates vacuum using a pumping lever 216; see Fig. 2) communicating with the breastshield via a vacuum line 12 (Fig. 1);
a vacuum conduit structure e.g., 380 (Fig. 1) configured to convey a vacuum from the source to the breastshield;
a resilient barrier 448 (Fig. 12) in the vacuum conduit structure located in close proximity to the breastshield, the resilient barrier being mounted within a housing 4 (Fig. 2), the housing having a breastshield side and a vacuum side, the resilient barrier separating the breastshield side from the vacuum side (i.e., Fig. 2 shows the barrier located between the breastshield side where breastshield 16 is located, and the vacuum source side where vacuum source 750 is located), 
the resilient barrier having an outer surface and an inner surface forming at least in part a convex shape (see Fig. 12, Annotation 4, above) configured such that the resilient barrier has a bias toward the convex shape (occurring when the user applies a 
wherein the resilient barrier is configured to achieve a distended position in which a plane of a center portion and a plane of an intermediate portion are substantially parallel to each other and are joined via a sidewall angular to the center portion and the intermediate portion (see Fig. 12, Annotation 2, above), the intermediate portion comprising a substantially flat surface and surrounding the center portion and wherein the center portion and intermediate portion are joined via a sidewall having a plane angular to the planes of both the center portion and the intermediate portion (see Fig. 12, Annotation 2, above, showing the location of the intermediate portion flat surface and the center portion, with the angular sidewall located therebetween), 
It is noted that Britto does not appear to disclose that the housing in the embodiment in Fig. 12 has a breastshield side internal sidewall that generally conforms to the convex shape on the outer surface of the resilient barrier, the resilient barrier being mounted in the housing such that the convex shape of the resilient barrier is compressed and the bias presses the resilient barrier against the internal sidewall for an initial preload condition of the resilient barrier (i.e., in the condition where the barrier is installed into the breastpump assembly but before being distended, the barrier being biased against the sidewall). 
However, in an alternative embodiment in Fig. 19, Britto illustrates a curved sidewall extending from surface 758 along the breastshield cap span 232, collar wall 228 and terminating at tab 204 (Figs. 1-2) and generally conforms to the convex shape of the outer surface of the resilient barrier (i.e., the barrier has a generally convex outer 
A skilled artisan would have found it obvious at the time of the invention to modify the embodiment of Britto disclosed in Fig. 12 so that the  in Fig. 12 so that the assembly comprises a breastshield side internal sidewall that generally conforms to the convex shape on the outer surface of the resilient barrier, the resilient barrier being mounted in the housing such that the convex shape of the resilient barrier is compressed and the bias presses the resilient barrier against the internal sidewall for an initial preload condition of the resilient barrier, as a known and predictable way to support the pumping assembly and to assist in holding the barrier in place for optimal vacuum suction.
Regarding claim 35, Britto discloses that the barrier has at least one undulation formed generally radially spaced from and concentric about the center of the barrier (as noted above, the barrier has numerous undulations forming, in part, the center and intermediate portions), the breastshield side internal sidewall of the housing having a surface shape that generally matches the barrier convex shape on the outer surface of the barrier such that the barrier substantially mates with the breastshield side internal sidewall surface in facial engagement in the initial pre-load condition (as noted above, in the modified embodiment of Britto, the barrier would mate with the internal sidewall 
Regarding claim 36, Britto discloses that vacuum side includes a rearwall surface, e.g., 140 (Fig. 1) having a shape that generally matches a shape of the barrier in the distended position wherein when the barrier is in the distended position, the deformed barrier substantially mates with a rearwall surface of the vacuum side in facial engagement in the distended state (see Fig. 1 illustrating the barrier surface conforming to the surface 140).

Response to Arguments
Applicant's arguments filed 11/03/2021 have been fully considered.
Applicant has amended claims 26-28, 30-34 and 36 to obviate rejections under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph. These amendments have been considered and rejections withdrawn where appropriate; however, claims 28, 33 and all claims depending therefrom remain rejected under section 112 for the reasons cited above.
Applicant has amended claim 24 to obviate rejections under 35 U.S.C. 102, and argued that Britto does not disclose an intermediate portion with a flat surface as required by claim 24 (see Remarks, pg. 10). Examiner has amended the grounds of rejection to illustrate an intermediate portion comprising a flat surface that substantially surrounds the center portion, as shown above in Fig. 12 of Britto, Annotation 2. 
Examiner also notes that the claimed limitation that the identified elements having planes “substantially parallel to each other” has apparently been interpreted by 
Applicant further argued that Britto does not disclose a diaphragm made of “a material providing a spring-like function assembled in a pre-loaded state”, asserting that Britto discloses a diaphragm 448 which is pulled by the plunger extension 440 (Remarks, pg. 10). However, it is understood that the diaphragm in Britto is made of an elastomeric material (see Britto at para [0059]), which would be understood to have a spring-like function when assembled in a pre-loaded state.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT J MEDWAY whose telephone number is (571)270-3656. The examiner can normally be reached Monday through Friday, 8:30 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Price can be reached on (571) 270-5421. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SCOTT J MEDWAY/Primary Examiner, Art Unit 3783                                                                                                                                                                                                        02/10/2022